Citation Nr: 0841036	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 25, 
2003, for the grant of service connection for lumbosacral 
strain.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active service from May 1981 to May 1982 and 
from October 1984 to February 1985.  She had additional 
periods of active duty training (ADT) and inactive duty 
training (IDT) with the Marine Corps Reserves from February 
1981 to February 1987, and the Army National Guard from 
December 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina which granted service 
connection for a lumbosacral strain, and assigned a 20 
percent rating from November 25, 2003.  


FINDINGS OF FACT

A claim for entitlement to service connection for lumbosacral 
strain was not received prior to November 25, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to November 25, 
2003, for service connection for a lumbosacral strain are not 
met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 
3.400(a) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 and 
July 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim. The issue on appeal was the subject of a separate 
statement of the case in April 2007.  The claimant was 
provided the opportunity to present pertinent evidence.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


Legal Criteria

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a).  The Court has also 
held that VA is not required to conjure up issues that were 
not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).

In addition, the Court has held that the failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the 
claimant to an earlier effective date is remandable error.  
See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 
U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.151(a). 
VA regulations also provide that the terms "claim" and 
"application" mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  See 38 
C.F.R. § 3.1(p).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  See 38 C.F.R. § 3.1(r).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes her multiple 
contentions, as well as various VA and service medical 
facility records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the veteran's initial claim for VA compensation 
benefits was received in May 1994. A review of the May 1994 
application for benefits shows references to a right knee 
disorder, but no mention of a back injury or condition. The 
veteran's claims folder contains no correspondence which can 
considered a formal or informal reopened claim for 
compensation benefits until the claim referring to a back 
condition received on November 25, 2003. In reaching this 
decision, the Board has taken into account the veteran's 
assertion that she claimed compensation benefits for a back 
disability prior to November 2003. Nonetheless, as the 
evidence of record establishes that a reopened claim for 
service connection for a back condition was first received on 
November 25, 2003, an earlier effective date is not in order.  

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
November 25, 2003, for the grant of service connection for 
lumbosacral strain. The Board finds that the preponderance of 
the evidence is against the veteran's claim, and therefore 
the benefit of the doubt doctrine does not apply.  See 
Schoolman v. West, 12 Vet. App. 307, 311 (1999); 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400(a) & (r).










ORDER

Entitlement to an effective date prior to November 25, 2003 
for the grant of service connection for lumbosacral strain is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


